Case 2:20-cv-01272-LDH-ARL Document 1 Filed 03/09/20 Page 1 of 9 PageID #: 181



 NICOLETTI HORNIG & SWEENEY
 Attorneys for Plaintiff A.R.M.
 Marine Supply, LLC
 88 Pine Street, Seventh Floor
 New York, New York, 10005
 Telephone: (212) 220-3830
 (File No: 0-1404)

 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------------------x
 A.R.M. MARINE SUPPLY, LLC,

                                    Plaintiff,                                     20 Civ. 1272

         -against-

 BOUCHARD TRANSPORTATION CO., INC., in personam,
 M/V BOUCHARD GIRLS, her engines, boilers, etc.,
 M/V LINDA LEE BOUCHARD, her engines, boilers, etc.,
 M/V MORTON S. BOUCHARD JR., her engines, boilers, etc.,
 M/V MORTON BOUCHARD IV, her engines, boilers, etc.,
 M/V BARBARA E. BOUCHARD, her engines, boilers, etc.,
 M/V EVENING BREEZE, her engines, boilers, etc.,
 M/V FREDERICK E. BOUCHARD, her engines, boilers, etc.,
 M/V TUG EVENING LIGHT, her engines, boilers, etc.,
 M/V DANIELLE M. BOUCHARD, her engines boilers, etc.,
 M/V EVENING STAR, her engines, boilers, etc.,
 M/V BOUCHARD BOYS, her engines, boilers, etc.,
 M/V JANE A. BOUCHARD, her engines, boilers, etc.,
 M/V KIM M. BOUCHARD, her engines, boilers, etc.,
 M/V DONNA J. BOUCHARD, her engines, boilers, etc.,
 M/V EVENING MIST, her engines, boilers, etc.,
 M/V ELLEN S. BOUCHARD, her engines, boilers, etc.,
 BARGE B. NO. 231, BARGE B. NO. 280, BARGE B. NO. 270,
 BARGE B. NO. 284, BARGE B. NO. 250, BARGE B. NO. 282,
 BARGE B. NO. 235, BARGE B. NO. 295, BARGE B. NO. 240,
 BARGE B. NO. 260, BARGE B. NO. 252, BARGE B. NO. 272,
 BARGE B. NO. 264, BARGE B. NO. 210, BARGE B. NO. 233,
 BARGE B. NO. 205, BARGE B. NO. 245, in rem,

                                     Defendants.
 ------------------------------------------------------------------------------x
Case 2:20-cv-01272-LDH-ARL Document 1 Filed 03/09/20 Page 2 of 9 PageID #: 182



                                    VERIFIED COMPLAINT

        Plaintiff A.R.M. Marine Supply, LLC, by and through its attorneys, Nicoletti Hornig &

 Sweeney, as and for its Complaint against Bouchard Transportation Co., Inc., in personam, and

 various vessels in rem, alleges as follows:

                                 JURISDICTION AND VENUE

        1.      This is an admiralty or maritime claim within the meaning of Rule 9(h) of the

 Federal Rules of Civil Procedure and within the admiralty and maritime jurisdiction of the

 United States and of this Honorable Court pursuant to 28 U.S.C. § 1333.

        2.      Venue is proper in this District since defendant Bouchard Transportation Co., Inc.

 has its office and principal place of business within the District and since the defendant vessels

 are now or, during the pendency of this action, will be within this District and subject to the in

 rem jurisdiction of this Honorable Court.

                                               PARTIES

        3.      A.R.M. Marine Supply, LLC (“A.R.M.”) was and now is a limited liability

 company organized under the laws of the State of New York with a principal place of business at

 1249 86th Street, Brooklyn, New York 11228.

        4.      A.R.M., a family owned company, is a supplier of custom manufactured hydraulic

 and pneumatic seals and filter elements for the maritime transportation industry since 2003.

        5.      Bouchard Transportation Co., Inc. (“Bouchard”) was and now is a corporation

 organized under the laws of the State of New York with a principal place of business at 58 South

 Service Road, Suite 150, Melville, New York 11747.

        6.      Bouchard is an ocean-going petroleum barge company, which owns, operates and

 manages a large fleet of barges and tugs, including the following defendant vessels, M/V




                                                2
Case 2:20-cv-01272-LDH-ARL Document 1 Filed 03/09/20 Page 3 of 9 PageID #: 183



 BOUCHARD GIRLS, M/V LINDA LEE BOUCHARD, M/V MORTON S. BOUCHARD JR.,

 M/V MORTON BOUCHARD IV, M/V BARBARA E. BOUCHARD, M/V EVENING

 BREEZE, M/V FREDERICK E. BOUCHARD, M/V TUG EVENING LIGHT, M/V

 DANIELLE M. BOUCHARD, M/V EVENING STAR, M/V BOUCHARD BOYS, M/V JANE

 A. BOUCHARD, M/V KIM M. BOUCHARD, M/V DONNA J. BOUCHARD, M/V EVENING

 MIST, M/V ELLEN S. BOUCHARD, BARGE B. NO. 231, BARGE B. NO. 280, BARGE B.

 NO. 270, BARGE B. NO. 284, BARGE B. NO. 250, BARGE B. NO. 282, BARGE B. NO. 235,

 BARGE B. NO. 295, BARGE B. NO. 240, BARGE B. NO. 260, BARGE B. NO. 252, BARGE

 B. NO. 272, BARGE B. NO. 264, BARGE B. NO. 210, BARGE B. NO. 233, BARGE B. NO.

 205, BARGE B. NO. 245 (the “Defendants Vessels”).

        7.      The Defendants Vessels now are or will be during the pendency of this action,

 within this District and within the jurisdiction of this Honorable Court.

                                FIRST CAUSE OF ACTION
                            BREACH OF MARITIME CONTRACT

        8.      A.R.M brings this action to recover amounts due and owing to them under

 maritime contracts for the supply of various custom manufactured hydraulic and pneumatic

 seals and filter elements to the Defendants Vessels at ports in the United States.

        9.      Between March and July 2019, Bouchard requested A.R.M. to supply the

 Defendants Vessels with various custom manufactured hydraulic and pneumatic seals and filter

 elements. For each order, Bouchard issued a Purchase Order to A.R.M., A.R.M. shipped the

 requested maritime supplies to the designated Bouchard vessel(s), and then A.R.M. issued an

 invoice to Bouchard.




                                                3
Case 2:20-cv-01272-LDH-ARL Document 1 Filed 03/09/20 Page 4 of 9 PageID #: 184



        10.    To date, although duly requested, Bouchard has failed to pay the following

 invoices:

  Date of
  A.R.M.         ARM                                Invoice
  Invoice      Invoice #    Bouchard PO #          Amount          Vessel Supplied
 07/24/2019   57888        9058050              987.50        B272
 07/10/2019   57880        9057993              1425.22       B264
 05/24/2019   57861        9057639              1384.88       B264
 05/16/2019   57860        9057629              234.92        B264
 06/14/2019   57858        9057621              1106.30       B264
 07/09/2019   57846        9057465              733.80        Bouchard Girls
 05/24/2019   57873        9057959              101.40        Bouchard Girls / B295
 04/25/2019   57822        9057163              2342.76       Bouchard Girls
 06/14/2019   57884        9058014              1710.89       Linda Lee Bouchard / B205
 06/14/2019   57883        9058015              1111.52       Linda Lee Bouchard / B205
 06/24/2019   57886        9058032              101.70        Linda Lee Bouchard / B205
 04/19/2019   57752        9056303              670.20        Linda Lee Bouchard / B205
 04/30/2019   57831        9057264              1079.88       Linda Lee Bouchard / B205
 06/14/2019   57874        9057965              5461.32       Morton S. Bouchard Jr.
 05/03/2019   57838        9057372              1129.26       Morton S. Bouchard
 05/03/2019   57834        9057288              931.20        Morton Bouchard IV
 06/14/2019   57875        9057976              1138.80       Barbara E. Bouchard / B240
 05/03/2019   57848        9057488              858.12        Barbara E. Bouchard / B240
 04/24/2019   57823        9057165              3694.80       Barbara E. Bouchard
 04/29/2019   57824        9057169              594.00        Barbara E. Bouchard / B240
 06/13/2019   57847        9057467              7040.16       B252
 06/05/2019   57865        9057687              3332.40       B252
 05/23/2019   57857        9057609              6065.88       B252
 04/23/2019   57763        9056445              1492.80       B252
 06/07/2019   57885        9058031              4402.98       Evening Breeze
 06/05/2019   57872        9057887              929.40        Evening Breeze
 05/24/2019   57859        9057614              3882.00       Evening Breeze
 06/06/2019   57887        9058043              516.00        B260
 06/05/2019   57876        9057977              280.98        B295
 04/23/2019   57776        9056646              1548.00       B295
 04/22/2019   57772        9056573              571.44        B295
 04/20/2019   57762        9056426              495.00        B295
 05/24/2019   57866        9057699              3550.80       B240
 05/23/2019   57852        9057555              4168.20       Tug Evening Light
 05/03/2019   57844        9057436              546.00        Tug Evening Light
 05/20/2019   57850        9057529              45.94         B210
 04/29/2019   57827        9057238              1962.23       B210
 04/25/2019   57784        9056710              468.00        B210


                                            4
Case 2:20-cv-01272-LDH-ARL Document 1 Filed 03/09/20 Page 5 of 9 PageID #: 185



 05/16/2019   57775          9056628            248.00         B233
 05/16/2019   57840          9057411            1284.00        Danielle M. Bouchard / B245
 05/16/2019   57841          9057409            2212.56        Danielle M. Bouchard / B245
 04/25/2019   57786          9056756            936.00         Danielle M. Bouchard / B245
 05/20/2019   57849          9057489            130.50         Danielle M. Bouchard / B245
 04/25/2019   57795          9056818            807.70         Danielle M. Bouchard / B245
 04/17/2019   57749          9056292            1284.00        Danielle M. Bouchard / B245
 04/19/2019   57755          9056363            1257.84        Danielle M. Bouchard / B245
 04/20/2019   57759          9056398            384.24         Danielle M. Bouchard / B245
 05/03/2019   57826          9057212            2300.16        B282
 04/29/2019   57825          9057171            404.88         B282
 04/22/2019   57774          9056611            529.58         B282
 05/03/2019   57835          9057300            513.60         B235
 05/03/2019   57837          9057366            592.44         Evening Star
 05/03/2019   57843          9057463            202.44         Bouchard Boys
 04/29/2019   57830          9057257            257.34         Bouchard Boys
 04/24/2019   57789          9056781            3563.28        Bouchard Boys
 05/03/2019   57845          9057432            358.00         Frederick E. Bouchard
 05/03/2019   57836          9057335            1029.36        Frederick E. Bouchard
 04/22/2019   57777          9056648            372.00         Frederick E. Bouchard
 06/06/2019   57893          9058138            540.00         Frederick E. Bouchard
 05/03/2019   57853          9057561            546.00         Jane A. Bouchard
 04/29/2019   57829          9057256            646.88         Jane A. Bouchard
 04/29/2019   57828          9057247            180.00         B250
 04/29/2019   57832          9057266            770.40         Kim M. Bouchard / B270
 04/20/2019   57760          9056392            1262.76        Kim M. Bouchard / B270
 03/11/2019   57736          9056163            3116.34        B270
 04/25/2019   57796          9056826            2004.00        B284
 04/25/2019   57797          9056839            2204.94        Donna J. Bouchard
 04/22/2019   57773          9056577            492.00         Donna J. Bouchard
 04/24/2019   57794          9056843            2420.16        B231
 04/23/2019   57780          9056662            895.64         B280
 04/19/2019   57754          9056331            442.08         B280
 04/20/2019   57764          9056499            766.80         Evening Mist
 04/19/2019   57758          9056366            256.80         Evening Mist
 04/19/2019   57757          9056365            49.00          Ellen S. Bouchard
                                                TOTAL =
                                                $103,358.40


        11.     Every Bouchard Purchase Orders and A.R.M. corresponding Invoices are attached

 as Exhibit 1 to this Verified Complaint.




                                            5
Case 2:20-cv-01272-LDH-ARL Document 1 Filed 03/09/20 Page 6 of 9 PageID #: 186



         12.     A.R.M. has fully performed all of its obligations under the applicable maritime

 contracts and Bouchard has not.

         13.     There is a balance of $103,358.40 due from Bouchard for A.R.M.’s services.

 which has not been paid.

         14.     The terms of each invoice issued to Bouchard provide for payment within 30 days

 and all invoices are overdue.

         15.     As a proximate result of Bouchard’s breach of contract due to its failure to pay the

 invoices, A.R.M. has been damaged in an amount no less than $103,358.40 plus attorney’s fees,

 along with interest at the legal rate.

                                   SECOND CAUSE OF ACTION
                                      QUANTUM MERUIT

         16.     A.R.M. incorporates by reference paragraphs “1” through “15” of this Verified

 Complaint as if herein stated in full.

         17.     A.R.M. rendered the services, outlined above and incorporated herein, for

 compensation and for the benefit of Bouchard and its Defendants Vessels and as requested and

 authorized by Bouchard or its agents.

         18.     Bouchard has benefited from A.R.M.’s services by receiving all the requested and

 ordered marine supplies.

         19.     A.R.M. has not been compensated by Bouchard for its services.

         20.     The fair and reasonable value of the services A.R.M. provided to Bouchard for

 which it has not been compensated is at least $103,358.40.

         21.     Bouchard’s failure to pay A.R.M. has damaged A.R.M. in an amount equal to the

 reasonable compensation for A.R.M.’s services in an amount of no less than $103,358.40, plus

 interest and attorney’s fees.



                                                6
Case 2:20-cv-01272-LDH-ARL Document 1 Filed 03/09/20 Page 7 of 9 PageID #: 187



                            THIRD CAUSE OF ACTION
                MARITIME LIENS AGAINST THE DEFENDANTS VESSELS

        22.     A.R.M. incorporates by reference paragraphs “1” through “21” of this Verified

 Complaint as if herein stated in full.

        23.     Each supply of equipment provided by A.R.M. to Bouchard were intended to be

 used to repair, operate and/or maintain the Defendants Vessels, and was necessary for the

 accomplishment of the Defendants Vessels’ mission, i.e., the transportation of cargo in intrastate

 and/or interstate commerce.

        24.     Each supply of equipment provided by A.R.M. were ordered by Bouchard, as

 owner and/or manager of the Defendants Vessels, and/or by Bouchard’s agents, duly authorized

 to order supplies by Bouchard.

        25.     With respect to each delivery of supplies by A.R.M., as described in paragraph 10

 above, the failure of Bouchard to pay for the supplies gives rise to a maritime lien against the

 respective Defendants Vessels pursuant to the Federal Maritime Lien Act, 46 U.S.C. § 31342,

 which may be exercised by arresting the Defendants Vessels in rem.

        26.     Each of the Defendants Vessels received the benefit of the supplies delivered to

 said Vessel and is indebted to A.R.M, in the amount described in paragraph 10 above, and, along

 with defendant Bouchard, is obligated to pay for the aforementioned marine supplies purchased

 from and delivered to the Defendants Vessels by A.R.M.

 WHEREFORE, Plaintiff A.R.M. Marine Supply, LLC prays:

 1.     That process in due form of law may issue against Defendant Bouchard Transportation

 Co., Inc., citing them to appear and answer;




                                                7
Case 2:20-cv-01272-LDH-ARL Document 1 Filed 03/09/20 Page 8 of 9 PageID #: 188



 2.        That Judgment be entered in favor of Plaintiff A.R.M. Marine Supply, LLC against

 Defendant Bouchard Transportation Co., Inc. for the amount of $103,358.40 together with

 interest and costs and the disbursements of this action;

 3.        That warrants be issued for the arrest of the Defendants Vessels, in rem, and the

 Defendants Vessels be held as security against any judgment to be entered herein against each

 vessel, as appropriate;

 4.        That, after their arrests, the Defendants Vessels be condemned and sold, free and clear of

 all liens and encumbrances, to satisfy the judgments against them, and that the Court award

 Plaintiff out of the proceeds of said sales, the amounts of their claims, together with pre-

 judgment and post-judgment interest, attorneys’ fees, collection fees, custodia legis expenses, as

 well as other fees and disbursements for this action which remain outstanding, unpaid, due and

 owing from the defendants to plaintiffs; and

 5.        That this Court will grant to Plaintiff such other and further relief as may be just and

 proper.

 Dated: New York, New York
        March 9, 2020

                                                            NICOLETTI HORNIG & SWEENEY
                                                            Attorneys for Plaintiff A.R.M. Marine
                                                            Supply, LLC


                                                            By: /s/ Nooshin Namazi
                                                            Nooshin Namazi
                                                            Carole A.R. Rouffet
                                                            88 Pine Street, 7th Floor
                                                            New York, New York 10005
                                                            Tel: (212) 220 3830
                                                            nnamazi@nicolettihornig.com
                                                            crouffet@nicolettihornig.com
                                                            NH&S file: 0-1404




                                                 8
Case 2:20-cv-01272-LDH-ARL Document 1 Filed 03/09/20 Page 9 of 9 PageID #: 189
